DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 21 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 – 40 of U.S. Patent No.11,270,685.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21 – 40 of the instant application are similar in scope and content of claims 21 – 40 of the cited patent.
Here is a comparison between claim 21 of the instant application and claim 21 of the cited patent.
Instant Application 17/584,489
Patent 11,270,685
Comparison
21. A computer-implemented method comprising:
21. A computer-implemented method, comprising:
Same
receiving first data corresponding to location data for a wearable device;
receiving first input data; performing, based at least in part on the first input data, first processing to determine confidence data;
Similar
receiving second data comprising at least one of image data representing a face or audio data representing a voice; and
determining, based at least in part on input audio data related to an utterance, a first user profile associated with a person; determining, from the first user profile associated with the person, first training data associated with the first person;
Similar
processing the first data and the second data to determine an identity associated with a user of the wearable device.
analyzing the input audio data with respect to the first training data to determine a user recognition score; determining, based at least in part on the confidence data and the user recognition score, a first confidence score indicating a likelihood that the first person spoke the utterance; and causing an action to be performed based at least in part on the first confidence score.
Similar



Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 21 – 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lovitt (US PAP 2016/0125879).
As per claims 21, 31, Lovitt teaches a computer-implemented method/system comprising:
receiving first data corresponding to location data for a wearable device (“user location data (e.g. as determined via GPS sensor data from a user's mobile device, via an RFID access card, etc.) may be used to augment a speaker identification process.”; paragraphs 14, 21, 45);
receiving second data comprising at least one of image data representing a face or audio data representing a voice (“image information may indicate whether the identified user was in the same room as the computing device before and/or after the key phrase was spoken. Also, the other environmental sensor data may include location data collected from a sensor located remotely from the computing device”; paragraphs 21, 45); and
processing the first data and the second data to determine an identity associated with a user of the wearable device (“user location data (e.g. as determined via GPS sensor data from a user's mobile device, via an RFID access card, etc.) may be used to augment a speaker identification process.”; paragraphs 14, 21, 45).

As per claims 22, 32, Lovitt further discloses selecting, based at least in part on the wearable device, third data associated with a known user; and processing the second data with respect to the third data to determine the identity associated with the user of the wearable device corresponds to the known user (“The other environmental sensor data further may include image data collected before and/or after the detection of the utterance of the key phrase. For example, image information may indicate whether the identified user was in the same room as the computing device before and/or after the key phrase was spoken.”; paragraphs 14, 21, 45).

As per claims 23, 33, Lovitt further discloses determining a user profile associated with the wearable device; and using the user profile to identify availability of the third data (“upon speaker identification than to launching a video game with a particular user profile based upon speaker identification.”; paragraphs 21, 24).

As per claims 24, 34, Lovitt further discloses the location data corresponds to where the wearable device is within a building (“For example, a user may tend to speak more in his or her office than a conference room, speak more in a conference room than a park, etc.”; paragraph 23).

As per claims 25, 35, Lovitt further discloses the location data corresponds to geographic coordinate data (paragraph 21).

As per claims 26, 36, Lovitt further discloses the location data corresponds to a location of the wearable device relative to a second device (“use environment 100 may include a proximity sensor, such as an RFID sensor 114, configured to sense the proximity of an electronically readable tag, such as an RFID access card. Computing system 102 also may communicate wirelessly with one or more external devices having additional sensors.”; paragraph 11).

As per claims 27, 37, Lovitt further discloses receiving a user input corresponding to the wearable device; and determining the second data corresponds to the user input (paragraph 21).

As per claims 28, 38, Lovitt further discloses the second data comprises both image data and audio data and the method further comprises: determining the image data and the audio data correspond to a first user input, wherein the identity is determined based at least in part on the image data and the audio data (“The other environmental sensor data further may include image data collected before and/or after the detection of the utterance of the key phrase. For example, image information may indicate whether the identified user was in the same room as the computing device before and/or after the key phrase was spoken.”; paragraph 21).

As per claims 29, 39, Lovitt further discloses determining third data indicating a type of the wearable device, wherein the identity is determined further based at least in part on the type of the wearable device (“a head tracker, eye tracker, accelerometer, and/or gyroscope for motion detection and/or intent recognition; as well as electric-field sensing componentry for assessing brain activity.”; paragraphs 21, 45).

As per claims 30, 40, Lovitt further discloses determining the wearable device corresponds to a first user; and determining third data representing that the identity more likely corresponds to the first user than to a second user, wherein the identity is determined further based at least in part on the third data (“determine a probability that the key phrase was uttered by one or more possible users based on other environmental sensor data collected at different times than the selected data from the acoustic sensor; and if the probability meets or exceeds a threshold probability for a selected user of the one or more other possible users, then perform the action on the computing system for the selected user”; paragraph 49).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Moore et al. teach wearable eyeglasses for providing social and environmental awareness.  Mehta et al. teach method for situational awareness for emergency response.  Moore et al. smart neckless with stereo vision and onboard processing.  Anderson et al. teach techniques to determine distinctiveness of a biometric input in a biometric system.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT-CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT-CYR/           Primary Examiner, Art Unit 2658